PER CURIAM.
Upon a determination that Acme Fire Equipment Company, the defendant below, did not conclusively show, as it was required to do, that under Section 440.11(2), Florida Statutes (1979), it was a “safety consultant ... [which had assisted] ... the employer in carrying out the employer’s rights and responsibilities under [chapter 440] by furnishing any safety inspection, safety consultative service, or other safety service incidental to the workers’ compensation or employers’ liability servicing contract,” and thus entitled to the immunity there provided to such safety consultants, we reverse the summary judgment entered in Acme’s favor exclusively on this ground and remand the cause for further proceedings.
Reversed and remanded.